Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach receiving an offloading request message from a client, the offloading request message comprising task-related data describing a task associated with an application executable at the client, determining whether to offload the task to an edge cloud server of a plurality of edge cloud servers distributed within the MEC network based on the task-related data and server data associated with each of the plurality of edge cloud servers by comparing a latency experienced during offloading of the task to the edge cloud server with a latency experienced during local execution of the task at the client, wherein the latency experienced during offloading of the task to the edge cloud server includes a processing delay of one or more messages occurring along a path between the client and the edge cloud server before a result of the task is received by the client, a transmission delay of the one or more messages at one or more NEs on the path, and an execution time that the task remains at the edge cloud server for executing before the result is transmitted by the edge cloud server and transmitting a response message to the client based on whether the task is offloaded to the edge cloud server in combination with all the element in the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444